Citation Nr: 9933985	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-08 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a chronic knee 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The appellant and [redacted]

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1966 to 
August 1968.  He served in Vietnam from March 1967 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
VARO in Reno, Nevada, which denied service connection for 
PTSD and for a chronic knee disorder.  For reasons which will 
be set forth in the remand at the end of the decision below, 
the question of the veteran's entitlement to service 
connection for PTSD is being deferred pending additional 
development. 


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between service 
and any current knee disorder.  

2.  The veteran was given a diagnosis of PTSD, based on 
inservice combat stressors reported by the veteran during 
hospitalization by VA from March to May 1997.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a chronic knee 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for a Chronic Knee Disorder

In any claim for VA benefits, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
plausible to satisfy the initial burden of § 5107."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If not, the 
claim must be denied and there is no further duty to assist 
the veteran with the development of evidence pertaining to 
that claim.  See Epps v. Gober, 126 F. 3d. 1464, 1468 (1997); 
38 U.S.C.A. § 5107(a).

In order for a claim for service connection to be well 
grounded, there must be:  (1) Competent evidence of a current 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and (3) 
evidence of a nexus between the inservice injury or disease 
and a current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).  
Regulations also provide that service connection may be 
granted for disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish service connection, the 
evidence must demonstrate the existence of a current 
disability and a causal relationship between that disability 
and military service.  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107(b).  
If so, the claim is denied; if the evidence is in support of 
a claim or is in relative equipoise, the claim is allowed.  
Id.  If, after careful review of all the evidence, a 
reasonable doubt arises regarding service connection, such 
doubt will be resolved in favor of the veteran.  See 
38 C.F.R. §§ 3.102, 4.3 (1999).

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint point...in service will prevent service connection for 
arthritis...first shown as a clear-cut clinical entity at some 
later date.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnoses including the word 
"chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim is to be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

With regard to the claim for service connection for a chronic 
knee disorder, a review of the service medical records shows 
no reference to complaints or findings regarding any 
difficulties with either knee.  

Of record are reports of private medical treatment and 
evaluation accorded the veteran on periodic occasions in the 
1990's for various purposes.  The reports are without 
reference to any complaints or abnormal findings regarding 
either knee.  

During hospitalization by VA from March to May 1997 primarily 
for psychiatric purposes, notation was made that the veteran 
reported a history of chronic knee pain "for many years."  
The focus of the hospitalization was on the veteran's 
psychiatric difficulties.  At the time of discharge an 
Axis III diagnosis was made of "chronic bilateral knee pain." 

At the time of a hearing before a hearing officer at the RO 
in August 1998, a service comrade gave testimony on the 
veteran's behalf.  He also submitted an undated statement in 
which he indicated that when the veteran arrived at his 
company, it was "clear that he had injured his knee and was 
never able to keep up without significant effort and pain."  
The individual recalled that on several occasions he helped 
the veteran bandage the knee so he could continue and not be 
left behind.  He stated that he took the veteran to the 
dispensary several times.  The individual's oral testimony at 
the hearing was to the same effect.  

While the veteran and his service comrade are competent to 
report to inservice symptoms, the record does not reflect 
that either has a recognized degree of medical knowledge such 
that either would be rendered competent to offer opinions as 
to medical diagnosis or causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence of record does not 
reflect any medical opinion indicating a relationship between 
any current knee disorder, if present, and the veteran's 
period of active service.  The record shows no reference 
whatsoever to knee problems until hospitalization by VA for 
psychiatric purposes in 1997, a time many years following 
service discharge.  There is no competent evidence linking 
the currently diagnosed knee problems with service.  In the 
absence of competent evidence of a nexus between the current 
diagnosis and service the claim is not well grounded.  In 
view of the foregoing, the Board finds that the claim of 
entitlement to service connection for a chronic knee disorder 
is not well grounded.  

The Board notes that, where a claim is not well grounded, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim.  VA may, however, be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise 
the claimant of the evidence needed to complete an 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Board finds that this obligation has been satisfied 
throughout the appellant's appeal, including the statement of 
the case, supplemental statement of the case, and the 
veteran's hearing.  Accordingly, the Board finds no further 
action is required to apprise the appellant of any evidence 
needed to complete his application. 

Post-Traumatic Stress Disorder

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, an 
appellant's assertions of participation in combat are 
generally accepted as true for purposes of determining 
whether the claim is well grounded.  Falk v. West, 12 Vet. 
App. 402, 404 (1999); but see Samuels v. West, 11 Vet. App. 
11 Vet. App. 433 (1998) (VA is not required to accept the 
truthfulness of inherently incredible assertions).

In the instant case, the report of VA hospitalization from 
March to May 1997, provides competent evidence of current 
disability.  The report of that hospitalization also serves 
to link the diagnosis of PTSD to combat stressors that the 
veteran reported experiencing in service.  Accordingly, the 
Board concludes that the claim is well grounded.  


ORDER

Service connection for a chronic knee disorder is denied. 

The claim for service connection for PTSD is well grounded.


REMAND


With regard to the veteran's claim for service connection for 
PTSD, the record shows that the veteran has never been 
accorded an examination by VA for psychiatric purposes.  
During the VA hospitalization it was reported that the 
veteran had made an application for Social Security 
Administration disability benefits based in part on PTSD.  
These records have not been obtained.  Accordingly, the Board 
is deferring adjudication pending a REMAND to the RO for 
further development as follows: 

1.  The RO should request that the 
veteran supply the names, addresses, and 
proximate dates of treatment, from all 
sources, VA or non-VA, inpatient or 
outpatient, who have treated him for any 
psychiatric symptomatology since 
separation from service.  After securing 
any necessary releases, the RO should 
obtain and associate with the claims file 
copies of any treatment reports that have 
not been previously secured.  Regardless 
of the veteran's response, the RO should 
secure copies of all outstanding VA 
treatment reports.

2.  The RO should take all necessary 
steps to obtain copies of all records 
pertaining to any claim made by the 
veteran for Social Security benefits.

3.  The RO should arrange for a VA 
psychiatric examination of the veteran in 
order to determine the nature, extent and 
etiology of any psychiatric disorder(s), 
including PTSD, determined to be present.  
The RO is to stress to the veteran the 
seriousness of the scheduled examination, 
the importance of obtaining a definite 
psychiatric diagnosis, and the obligation 
of reporting to the examination at the 
proper place and time.  The claims file 
and a separate copy of this remand must 
be made available to and viewed by the 
examiner prior to and pursuant to 
conduction and completion of the 
examination.  Any further indicated 
special studies, to include psychology 
studies and PTSD subscales, should be 
conducted.  The examiner should report 
all Axis I and II diagnoses present, if 
any, discuss any psychosocial stressors, 
and resolve any conflicts found between 
the findings and the diagnostic findings 
noted in the evidence associated with the 
claims file.  The examination report 
should reflect review of pertinent 
material in the claims folder.  The 
examiner is further requested to render 
an opinion as to whether any other 
psychiatric disorders that are present 
are related to the veteran's period of 
active service.  If a diagnosis of PTSD 
is made, the examiner should specify (1) 
the stressor which supports the 
diagnosis; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be sufficient to produce PTSD by the 
examiner.  The examination report should 
include the complete rationale for all 
opinions expressed.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
REMAND.  If they are not, the RO should 
implement corrective procedures.  If 
additional inservice stressors are 
reported on the examination, the RO 
should undertake appropriate efforts to 
obtain credible corroborating evidence of 
the stressors.  

5.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD, with 
consideration of all relevant laws and 
regulations, to include 38 C.F.R. 
§ 3.304(f) and the diagnostic criteria of 
DSM-III-R and DSM-IV.  

Thereafter, if the benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO should issue a 
supplemental statement of the case.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is necessary to evaluate his claim, 
and that a failure, without good cause to report for 
scheduled examinations could have an adverse effect on his 
claim.  38 C.F.R. 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 

